DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bingi et al. (“Bingi”) (U.S. Patent Application Publication Number 2008/0114918) and Rothman et al. (“Rothman”) (U.S. Patent Application Publication Number 2004/0109406).
Regarding Claims 1 and 11, Bingi discloses a computing system, comprising: 
a first server (paragraph 0017) node comprising a first socket (Figure 1, item 100); 
a second server node comprising a second socket (Figure 1, item 100, paragraph 0020); 

Bingi does not expressly disclose logic configured to change the first and second server nodes between a first server configuration in which the inter-processor connection is disabled and a second server configuration in which the inter-processor connection is enabled, wherein the midplane and the first and second server nodes remain physically connected and are able to communicate when the inter-processor connection is disabled and enabled.
In the same field of endeavor (e.g., inter-processor communication techniques), Rothman teaches logic configured to change the first and second server nodes (Figure 1, items 24; i.e., blade servers) between a first server configuration in which the inter-processor connection (Figure 1, item 16) is disabled and a second server configuration in which the inter-processor connection is enabled, wherein the midplane and the first and second server nodes remain physically connected and are able to communicate when the inter-processor connection is disabled and enabled (paragraph 016; i.e., the blade servers 24 are unable to communicate [they are “disabled”] until the out-of-band driver is installed [they become “enabled”]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Rothman’s teachings of inter-processor communication techniques with the teachings of Bingi, for the purpose of reducing power consumption in the system (i.e., unused server links may be disabled, thus reducing power).

Regarding Claims 2 and 12, Bingi discloses a rack mountable container comprising the first server node, the second server node, the midplane, and the logic (paragraph 0018).

Regarding Claims 3 and 13, Rothman teaches wherein the first server node comprises a third socket and the second server node comprises a further socket (Figure 1, items 14), and wherein the midplane comprises a different inter-processor connection connected to a processor bus of the third socket at a first end and a processor bus of the third socket at a second end, wherein the different inter-processor connection is disabled in the first server configuration and is enabled in the second server configuration, wherein, when in the first server configuration, the first and second servers nodes are configured as independent servers and, when in the second server configuration, the first and second server nodes are configured as a single server (paragraphs 0016-0018).

Regarding Claims 4 and 14, Rothman teaches wherein the first, second, third, and fourth sockets are arranged in a ring topology when in the second server configuration (Figure 1, items 14 and 16).

Regarding Claims 5 and 15, Rothman teaches wherein the first server node comprises two inter-processor connections between the first socket and the third socket, wherein both of the two inter-processor connections are enabled when in the first server configuration and one of the two inter-processor connections is disabled when in the second server configuration (paragraphs 0016-0017; i.e., the backplane connection 16 becomes enabled when, e.g., the external network connection 14 is disabled).

Regarding Claims 6 and 16, Bingi discloses wherein the first server node comprises a first substrate and the second server node comprises a second substrate different from the first substrate (Figure 1, items 100).

Regarding Claims 7 and 17, Bingi discloses wherein the substrate of the first server node and the substrate of the second server node are stacked within a container (paragraph 0018).

Regarding Claims 8 and 18, Bingi discloses a first UltraPath Interconnect (UPI) connector that directly connects the first end of the inter-processor connection to the processor bus of the first socket; and a second UPI connector that directly connects the second end of the inter-processor connection to the processor bus of the second socket (Figure 2, item 110; i.e., the examiner takes Official Notice that the UPI standard was well known in the art).
Applicant is hereby notified that because the Examiner's use of Official Notice was not specifically traversed in the previous Response, it has been taken to be admitted prior art. See § MPEP 2144.03(C).

Regarding Claims 9 and 19, Rothman teaches a first controller in a chipset in the first server node; and a second controller in a chipset in the second server node, wherein, when in the first server configuration, both of the first and second controllers are used when booting the first and second server nodes (paragraph 0014), wherein, in the second server configuration, the first controller is a master while the second controller is on standby when booting the first and second server nodes (paragraph 0018; i.e., a proxy blade server 24 may assist anther blade server 24 is booting up).

Regarding Claim 10, Rothman teaches wherein the first and second controllers comprise at least one of a peripheral controller hub (PCH) and baseboard management controller (BMC) (Figure 3, item 52; i.e., the examiner takes Official Notice that peripheral controller hubs and baseboard management controllers were well known in the art).
See § MPEP 2144.03(C).

Regarding Claim 20, Rothman teaches rebooting the computing system when reconfiguring the first and second server nodes, wherein, when configuring the first and second server nodes, respective power states of the first and second server nodes are synchronized (paragraphs 0020 and 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186